DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Remarks, filed 03 APR 22 have been fully considered but they are not persuasive.
In response to the argument regarding the gas piston chamber 46, e.g., Figs. 1-2, US 2012/0180645 to Griffin, not being affixed to the piston mount 51, the examiner must respectfully disagree.  It is noted that the claims do not require directly affixing the chamber to the piston mount and that such rely on the transitional phrase “comprising,” which is inclusive, i.e., open-ended, not exclusive.  Although Griffin discloses the chamber 46 and mount 51 include intermediate structures, e.g., front sight block 33, barrel 39, upper receiver 35, to arrive at the chamber being affixed to the mount, the claims do not distinguish over Griffin because the claims permit additional structure.  Thus, the chamber 46 is adequately affixed to the mount 51, as recited in the claims.
Furthermore, though apparently not particularly addressed previously, all elements are removable from each other unless otherwise disclosed, but even then, tools can be used to separate an integral/monolithic construction of, e.g., chamber 46 and tube 37.  Griffin discloses removability of mount 51, e.g., ¶ [0063].  Thus, the chamber is removably affixed to the mount.  Also, it has been held that the recitation that an element is “capable of” performing a function, here, capable of removal, is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.  As noted, even were the elements of one-piece construction, individual portions thereof would be capable of removal by use of tools.
As this appears to be the pith of Applicant’s arguments, the rejections must stand.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 14, and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin.
Re: claim 13, Griffin discloses the claimed invention including a gas piston assembly comprising: a barrel nut 53, e.g., Fig. 1, having a substantially hollow generally cylindrical shape with an external surface and an internal surface (see also, e.g., Fig. 18), wherein the internal surface has an engagement member configured to securely engage a receiver of a firearm 32 (from the cited figures it is clear that the barrel nut screws onto the corresponding portion of the receiver of the firearm, thus meeting the limitation) and wherein the barrel nut comprises a piston mount 51 on the external surface of the barrel nut (see ¶ [0049]: Griffin discloses that stop ring 51 “is dimensioned and configured to be releasably mounted … alternatively, on the barrel nut,” id., thus meeting the limitation of the recited piston mount); a gas piston unit 30 (see also, e.g., Fig. 2) having a gas piston chamber 46 at a first end with a piston rod 49 extending from the chamber to a second end wherein the gas piston chamber is removeably affixed to the piston mount of the barrel nut (as shown) and the piston rod is configured to engage a bolt carrier key at the second end, ¶ [0046]; and a gas tube 37 in communication with a rifle barrel gas port at a first end of the tube, ¶ [0047], and the gas piston chamber at a second end of the tube (as shown).
Re: claim 14, Griffin further discloses wherein the gas tube is affixed to a gas block 33 at the first end of the gas tube, ¶ [0047].
Re: claim 16, Griffin further discloses wherein the piston mount is removably affixed to the barrel nut, ¶ [0049].
Re: claim 17, Griffin further discloses further comprising a release 60 to disengage the gas piston assembly from the piston mount of the barrel nut, ¶ [0050].
Re: claim 18, Griffin further discloses wherein the piston mount comprises a bore or aperture (through bushing 60) through which the piston rod travels during operation, id.
Re: claim 19, Griffin discloses the claimed invention including a gas piston assembly comprising: a piston mount adapter comprising a piston mount 60 and a barrel nut engagement member 51, wherein the piston mount adapter securely affixes to the barrel nut of a rifle (via 51, see ¶ [0049]); 3a gas piston unit 30 having a gas piston chamber 46 at a first end with a piston rod 49 extending from the chamber to a second end wherein the gas piston chamber is removably affixed to the piston mount of the piston mount adapter and the piston rod of the gas piston unit is configured to engage a bolt carrier key at the second end, ¶ [0046]; and a gas tube 37 in communication with a rifle barrel gas port at a first end of the gas tube, ¶ [0047], and the gas piston chamber at a second end of the gas tube (as shown and/or as set forth above).
Re: claim 20, Griffin further discloses wherein the piston mount adapter is configured to securely affix to the barrel nut of the rifle distal to the threads of the barrel nut.  At least bushing 60 meets this limitation, which suffices.
Re: claim 21, Griffin further discloses wherein piston mount adapter is cylindrical with an inner surface and the inner surface of the piston mount adapter has a circumferential channel configured to receive the index of a barrel nut.  Griffin’s discloses that piston mount “51 is dimensioned and configured to be releasably mounted … on the barrel nut,” , ¶ [0049], in view of the barrel nut indexes shown in, e.g., suffices to meet the claim.  From the figures 51 is clearly cylindrical, while to releasably mount on the barrel nut would require some kind of circumferential channel configured to receive such a barrel nut index.
Claim Rejections - 35 USC § 103
Claim 15, and alternatively claim 21, are rejected under 35 U.S.C. 103 as being unpatentable over Griffin.
Re: claim 15, Griffin discloses the claimed invention as applied above except for wherein the piston mount is integral to the barrel nut.  It has been held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the piston mount integral to the barrel nut.  Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).  Similarly to Hotte, because Applicant’s “specification does not expressly restrict the meaning of integral to one piece,” (internal quotation marks omitted), Griffin likely suffices whether a single- or multiple-piece construction.  Further still, it has been held that “the term “integral” is not limited to a fabrication of the parts from a single piece * * *, but is inclusive of other means for maintaining the parts fixed together as a single unit,”  In re Larson, 144 USPQ 347, 349.
Re: claim 21, it has been held that the configuration of the claimed element, here, having a circumferential channel, was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It is asserted that the indexes on the barrel nut have been known to be used to facilitate fastening mechanisms thereto, if not intended to be used as such.  Thus, the modification would have been obvious to one of ordinary skill in the art at the time of invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
13-May-22